 



Exhibit 10.1

MASTER LEASE AGREEMENT

dated as of 10/26/04 (“Agreement”)

     THIS AGREEMENT is between General Electric Capital Corporation (together
with its successors and assigns, if any, “Lessor”) and Alexa Springs, Inc.
(“Lessee”). Lessor has an office at 16479 Dallas Parkway #300, Addison, TX
75001-2512. Lessee is a corporation organized and existing under the laws of the
state of Texas. Lessee’s mailing address and chief place of business is 652
Southwestern Blvd., Coppell, Texas 75019. This Agreement contains the general
terms that apply to the leasing of Equipment from Lessor to Lessee. Additional
terms that apply to the Equipment (term, rent, options, etc.) shall be contained
on a schedule (“Schedule”).

1. LEASING:

     (a) Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, the equipment and the property (“Equipment”) described in any Schedule
signed by both parties.

     (b) Lessor shall purchase Equipment from the manufacturer or supplier
(“Supplier”) and lease it to Lessee if on or before the Last Delivery Date
Lessor receives (i) a Schedule for the Equipment, (ii) evidence of insurance
which complies with the requirements of Section 9, and (iii) such other
documents as Lessor may reasonably request. Each of the documents required above
must be in form and substance satisfactory to Lessor. Lessor hereby appoints
Lessee its agent for inspection and acceptance of the Equipment from the
Supplier. Once the Schedule is signed, the Lessee may not cancel the Schedule.

2. TERM, RENT AND PAYMENT:

     (a) The rent payable for the Equipment and Lessee’s right to use the
Equipment shall begin on the earlier of (i) the date when the Lessee signs the
Schedule and accepts the Equipment or (ii) when Lessee has accepted the
Equipment under a Certificate of Acceptance (“Lease Commencement Date”). The
term of this Agreement shall be the period specified in the applicable Schedule.
The word “term” shall include all basic and any renewal terms.

     (b) Lessee shall pay rent to Lessor at its address stated above, except as
otherwise directed by Lessor. Rent payments shall be in the amount set forth in,
and due as stated in the applicable Schedule. If any Advance Rent (as stated in
the Schedule) is payable, it shall be due when the Lessee signs the Schedule.
Advance Rent shall be applied to the first rent payment and the balance, if any,
to the final rent payment(s) under such Schedule. In no event shall any Advance
Rent or any other rent payments be refunded to Lessee. If rent is not paid
within ten (10) days of its due date, Lessee agrees to pay a late charge of two
cents ($.02) per dollar on, and in addition to, the amount of such rent but not
exceeding the lawful maximum, if any.

3. RENT ADJUSTMENT:

     (a) If, solely as a result of Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Internal Revenue Code of 1986, as amended, (“Code”)), the maximum
effective corporate income tax rate (exclusive of any minimum tax rate) for
calendar-year taxpayers (“Effective Rate”) is higher than thirty-five percent
(35%) for any year during the lease term, then Lessor shall have the right to
increase such rent payments by requiring payment of a single additional sum,
unless such sum exceeds $5,000, and then Lessee shall pay $5,000 per rent
payment until paid in full. The additional sum shall be equal to the product of
(i) the Effective Rate (expressed as a decimal) for such year less .35 (or, in
the event that any adjustment has been made hereunder for any previous year, the
Effective Rate (expressed as a decimal) used in calculating the next previous
adjustment) times (ii) the adjusted Termination Value (defined below), divided
by (iii) the difference between the new Effective Rate (expressed as a decimal)
and one (1). The adjusted Termination Value shall be the Termination Value
(calculated as of the first rent due in the year for which the adjustment is
being made) minus the Tax Benefits that would be allowable under Section 168 of
the Code (as of the first day of the year for which such adjustment is being
made and all future years of the lease term). The Termination Values and Tax
Benefits are defined on the Schedule. Lessee shall pay to Lessor the full amount
of the additional rent payment on the later of (i) receipt of notice or (ii) the
first day of the year for which such adjustment is being made.

     (b) Lessee’s obligations under this Section 3 shall survive any expiration
or termination of this Agreement.

4. TAXES:

     (a) If permitted by law, Lessee shall report and pay promptly all taxes,
fees and assessments due, imposed, assessed or levied against any Equipment (or
purchase, ownership, delivery, leasing, possession, use or operation thereof),
this Agreement (or any rents or receipts hereunder), any Schedule, Lessor or
Lessee by any governmental entity or taxing authority during or related to the
term of this Agreement, including, without limitation, all license and
registration fees, and all sales, use, personal property, excise, gross
receipts, franchise, stamp or other taxes, imposts, duties and charges, together
with any penalties, fines or interest thereon (collectively “Taxes”). Lessee
shall have no liability for Taxes imposed by the United States of America or any
state or political subdivision thereof which are on or measured by the net
income of Lessor except as provided in Sections 3 and 14(c). Lessee shall
promptly reimburse Lessor (on an after tax basis) for any Taxes charged to or
assessed against Lessor. Lessee shall show Lessor as the owner of the Equipment
on all tax reports or returns, and send Lessor a copy of each report or return
and evidence of Lessee’s payment of Taxes upon request.

 



--------------------------------------------------------------------------------



 



     (b) Lessee’s obligations, and Lessor’s rights and privileges, contained in
this Section 4 shall survive the expiration or other termination of this
Agreement.

5. REPORTS:

     (a) If any tax or other lien shall attach to any Equipment, Lessee will
notify Lessor in writing, within ten (10) days after Lessee becomes aware of the
tax or lien. The notice shall include the full particulars of the tax or lien
and the location of such Equipment on the date of the notice.

     (b) If Lessee ceases to file its financials with the SEC, as part of the
consolidated reporting of a public company or as a public company, Lessee will
deliver to Lessor, Lessee’s complete financial statements, certified by a
recognized firm of certified public accountants within ninety (90) days of the
close of each fiscal year of Lessee. Lessee will deliver to Lessor copies of
Lessee’s quarterly financial report certified by the chief financial officer of
Lessee, within ninety (90) days of the close of each fiscal quarter of Lessee.
Lessee will deliver to Lessor all Forms 10-K and 10-Q, if any, filed with the
Securities and Exchange Commission within thirty (30) days after the date on
which they are filed.

     (c) Lessor may inspect any Equipment during normal business hours after
giving Lessee reasonable prior notice.

     (d) Lessee will keep the Equipment at the Equipment Location (specified in
the applicable Schedule) and will give Lessor prior written notice of any
relocation of Equipment. If Lessor asks, Lessee will promptly notify Lessor in
writing of the location of any Equipment.

     (e) If any Equipment is lost or damaged (where the estimated repair costs
would exceed the greater of ten percent (10%) of the original Equipment cost or
ten thousand and 00/100 dollars ($10,000)), or is otherwise involved in an
accident causing personal injury or property damage, Lessee will promptly and
fully report the event to Lessor in writing.

     (f) Lessee will furnish a certificate of an authorized officer of Lessee
stating that he has reviewed the activities of Lessee and that, to the best of
his knowledge, there exists no default or event which with notice or lapse of
time (or both) would become such a default within thirty (30) days after any
request by Lessor.

     (g) Lessee will promptly notify Lessor of any change in Lessee’s state of
incorporation or organization.

6. DELIVERY, USE AND OPERATION:

     (a) All Equipment shall be shipped directly from the Supplier to Lessee.

     (b) Lessee agrees that the Equipment will be used by Lessee solely in the
conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies and Lessee shall not discontinue use of the
Equipment.

     (c) Lessee will not move any equipment from the location specified on the
Schedule, without the prior written consent of Lessor.

     (d) Lessee will keep the Equipment free and clear of all liens and
encumbrances other than those which result from acts of Lessor.

     (e) Lessor shall not disturb Lessee’s quiet enjoyment of the Equipment
during the term of the Agreement unless a default has occurred and is continuing
under this Agreement.

7. MAINTENANCE:

     (a) Lessee will, at its sole expense, maintain each unit of Equipment in
good operating order and repair, normal wear and tear excepted. The Lessee shall
also maintain the Equipment in accordance with manufacturer’s recommendations.
Lessee shall make all alterations or modifications required to comply with any
applicable law, rule or regulation during the term of this Agreement. If Lessor
requests, Lessee shall affix plates, tags or other identifying labels showing
ownership thereof by Lessor. The tags or labels shall be placed in a prominent
position on each unit of Equipment.

     (b) Lessee will not attach or install anything on any Equipment that will
impair the originally intended function or use of such Equipment without the
prior written consent of Lessor. All additions, parts, supplies, accessories,
and equipment (“Additions”) furnished or attached to any Equipment that are not
readily removable shall become the property of Lessor. All Additions shall be
made only in compliance with applicable law. Lessee will not attach or install
any Equipment to or in any other personal or real property without the prior
written consent of Lessor.

8. STIPULATED LOSS VALUE: If for any reason any unit of Equipment becomes worn
out, lost, stolen, destroyed, irreparably damaged or unusable (“Casualty
Occurrences”) Lessee shall promptly and fully notify Lessor in writing. Lessee
shall pay Lessor the sum of (i) the Stipulated Loss Value (see Schedule) of the
affected unit determined as of the rent payment date prior to the Casualty
Occurrence; and (ii) all rent and other amounts which are then due under this
Agreement on the Payment Date (defined below) for the affected unit. The Payment
Date shall be the next rent payment date after the Casualty Occurrence. Upon
Payment of all sums due hereunder, the term of this lease as to such unit shall
terminate.

 



--------------------------------------------------------------------------------



 



9. INSURANCE:

     (a) Lessee shall bear the entire risk of any loss, theft, damage to, or
destruction of, any unit of Equipment from any cause whatsoever from the time
the Equipment is shipped to Lessee.

     (b) Lessee agrees, at its own expense, to keep all Equipment insured for
such amounts and against such hazards as Lessor may reasonably require. All such
policies shall be with companies, and on terms, reasonably satisfactory to
Lessor. The insurance shall include coverage for damage to or loss of the
Equipment, liability for personal injuries, death or property damage. Lessor
shall be named as additional insured with a loss payable clause in favor of
Lessor, as its interest may appear, irrespective of any breach of warranty or
other act or omission of Lessee. The insurance shall provide for liability
coverage in an amount equal to at least ONE MILLION U.S. DOLLARS ($1,000,000.00)
total liability per occurrence, unless otherwise stated in any Schedule. The
casualty/property damage coverage shall be in an amount equal to the higher of
the Stipulated Loss Value or the full replacement cost of the Equipment. No
insurance shall be subject to any co-insurance clause. The insurance policies
shall provide that the insurance may not be altered or canceled by the insurer
until after thirty (30) days written notice to Lessor. Lessee agrees to deliver
to Lessor evidence of insurance reasonably satisfactory to Lessor.

     (c) Lessee hereby appoints Lessor as Lessee’s attorney-in-fact to make
proof of loss and claim for insurance, and to make adjustments with insurers and
to receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments. Lessor shall not act as Lessee’s
attorney-in-fact unless Lessee is in default. Lessee shall pay any reasonable
expenses of Lessor in adjusting or collecting insurance. Lessee will not make
adjustments with insurers except with respect to claims for damage to any unit
of Equipment where the repair costs are less than the lesser of ten percent
(10%) of the original Equipment cost or ten thousand and 00/100 dollars
($10,000). Lessor shall apply proceeds of insurance, first to (i) repair or
replace Equipment or any portion thereof, then to (ii) satisfy any obligation of
Lessee to Lessor under this Agreement.

10. RETURN OF EQUIPMENT:

     (a) At the expiration or termination of this Agreement or any Schedule,
Lessee shall perform any testing and repairs required to place the units of
Equipment in the same condition and appearance as when received by Lessee
(reasonable wear and tear excepted) and in good working order for the original
intended purpose of the Equipment. If required the units of Equipment shall be
deinstalled, disassembled and crated by an authorized manufacturer’s
representative or such other service person as is reasonably satisfactory to
Lessor. Lessee shall remove installed markings that are not necessary for the
operation, maintenance or repair of the Equipment. All Equipment will be
cleaned, cosmetically acceptable, and in such condition as to be immediately
installed into use in a similar environment for which the Equipment was
originally intended to be used. All waste material and fluid must be removed
from the Equipment and disposed of in accordance with then current waste
disposal laws. Lessee shall return the units of Equipment to a location within
the continental United States as Lessor shall direct by written notice 30 days
prior to termination date. Lessee shall obtain and pay for a policy of transit
insurance for the redelivery period in an amount equal to the replacement value
of the Equipment. The transit insurance must name Lessor as the loss payee. The
Lessee shall pay for all costs to comply with this section (a).

     (b) Until Lessee has fully complied with the requirements of Section 10(a)
above, Lessee’s rent payment obligation and all other obligations under this
Agreement shall continue from month to month notwithstanding any expiration or
termination of the lease term. Lessor may terminate the Lessee’s right to use
the Equipment upon ten (10) days notice to Lessee.

     (c) Lessee shall provide to Lessor a detailed inventory of all components
of the Equipment including model and serial numbers with notice of termination
of the Lease. Lessee shall provide an up-to-date copy of all other documentation
pertaining to the Equipment, all service manuals, blue prints, process flow
diagrams, operating manuals, inventory and maintenance records with the
equipment when it is returned to Lessor.

     (d) Lessee shall make the Equipment and its records available for on-site
operational inspections by potential purchasers at least one hundred twenty
(120) days prior to and continuing up to lease termination. Lessor shall provide
Lessee with reasonable written notice prior to any inspection. Lessee shall
provide reasonable and available personnel, power and other requirements
necessary to demonstrate electrical, hydraulic and mechanical systems for each
item of Equipment.

11. DEFAULT AND REMEDIES:

     (a) Lessor may declare this Agreement in default if: (i) Lessee breaches
its obligation to pay rent or any other sum when due and fails to cure the
breach within ten (10) days; (ii) Lessee breaches any of its insurance
obligations under Section 9; (iii) Lessee breaches any of its other obligations
and fails to cure that breach within thirty (30) days after written notice from
Lessor; (iv) any representation or warranty made by Lessee in connection with
this Agreement shall be false or misleading in any material respect; (v) Lessee
or any guarantor or other obligor for the Lessee’s obligations hereunder
(“Guarantor”) becomes insolvent or ceases to do business as a going concern;
(vi) any Equipment is illegally used; (vii) if Lessee or any Guarantor is a
natural person, any death or incompetency of Lessee or such Guarantor; (viii) a
petition is filed by or against Lessee or any Guarantor under any bankruptcy or
insolvency laws and in the event of an involuntary petition, the petition is not
dismissed within forty-five (45) days of the filing date; (ix) any Guarantor
revokes or attempts to revoke its guaranty or fails to observe or perform any
covenant, condition or agreement to be performed under any guaranty or other
related document to which it is a party; or (x) Lessee defaults under any other
material obligation for (A) borrowed money, (B) the deferred purchase price of
property, or (C) payments due under lease agreements. The default declaration
shall apply to all Schedules unless specifically excepted by Lessor.

     (b) After a default, at the request of Lessor, Lessee shall comply with the
provisions of Section 10(a). Lessee hereby authorizes Lessor to peacefully enter
any premises where any Equipment may be and take possession of the Equipment.
Lessee shall immediately pay to Lessor without further demand as liquidated
damages for loss of a bargain and not as a penalty, the Stipulated Loss Value of
the Equipment (calculated as of the rent payment date prior to the declaration
of default), and all rents and other sums then due under this Agreement and all
Schedules. Lessor may terminate this Agreement as to any or all of the
Equipment. A termination shall occur only upon written notice by Lessor to
Lessee and only as to the units of Equipment specified in any such notice.
Lessor may, but shall not be required to, sell

 



--------------------------------------------------------------------------------



 



Equipment at private or public sale, in bulk or in parcels, with or without
notice, and without having the Equipment present at the place of sale. Lessor
may also, but shall not be required to, lease, otherwise dispose of or keep idle
all or part of the Equipment. Lessor may use Lessee’s premises for a period of
sixty (60) days for any or all of the purposes stated above without liability
for rent, costs, damages or otherwise. The proceeds of sale, lease or other
disposition, if any, shall be applied in the following order of priorities:
(i) to pay all of Lessor’s costs, charges and expenses incurred in taking,
removing, holding, repairing and selling, leasing or otherwise disposing of
Equipment; then, (ii) to the extent not previously paid by Lessee, to pay Lessor
all sums due from Lessee under this Agreement; then (iii) to reimburse to Lessee
any sums previously paid by Lessee as liquidated damages; and (iv) any surplus
shall be retained by Lessor. Lessee shall immediately pay any deficiency in
(i) and (ii) above .

     (c) The foregoing remedies are cumulative, and any or all thereof may be
exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute. Lessee waives notice of the manner and place of any
advertising of the sale. Lessee shall pay Lessor’s actual attorney’s fees
incurred in connection with the enforcement, assertion, defense or preservation
of Lessor’s rights and remedies under this Agreement, or if prohibited by law,
such lesser sum as may be permitted. Waiver of any default shall not be a waiver
of any other or subsequent default.

12. ASSIGNMENT: LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR SUBLET ANY
EQUIPMENT OR THE INTEREST OF LESSEE IN THE EQUIPMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF LESSOR. Lessor may, without the consent of Lessee, assign this
Agreement, any Schedule or the right to enter into a Schedule. Lessee agrees
that if Lessee receives written notice of an assignment from Lessor, Lessee will
pay all rent and all other amounts payable under any assigned Schedule to such
assignee or as instructed by Lessor. Lessee also agrees to confirm in writing
receipt of the notice of assignment as may be reasonably requested by assignee.
Lessee hereby waives and agrees not to assert against any such assignee any
defense, set-off, recoupment claim or counterclaim which Lessee has or may at
any time have against Lessor for any reason whatsoever.

13. NET LEASE: Lessee is unconditionally obligated to pay all rent and other
amounts due for the entire lease term no matter what happens, even if the
Equipment is damaged or destroyed, if it is defective or if Lessee no longer can
use it. Lessee is not entitled to reduce or set-off against rent or other
amounts due to Lessor or to anyone to whom Lessor assigns this Agreement or any
Schedule whether Lessee’s claim arises out of this Agreement, any Schedule, any
statement by Lessor, Lessor’s liability or any manufacturer’s liability, strict
liability, negligence or otherwise.

14. INDEMNIFICATION:

     (a) Lessee hereby agrees to indemnify Lessor, its agents, employees,
successors and assigns (on an after tax basis) from and against any and all
losses, damages, penalties, injuries, claims, actions and suits, including legal
expenses, of whatsoever kind and nature arising out of or relating to the
Equipment or this Agreement, except to the extent the losses, damages,
penalties, injuries, claims, actions, suits or expenses result from Lessor’s
gross negligence or willful misconduct (“Claims”). This indemnity shall include,
but is not limited to, Lessor’s strict liability in tort and Claims, arising out
of (i) the selection, manufacture, purchase, acceptance or rejection of
Equipment, the ownership of Equipment during the term of this Agreement, and the
delivery, lease, possession, maintenance, uses, condition, return or operation
of Equipment (including, without limitation, latent and other defects, whether
or not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage) or (ii) the condition of
Equipment sold or disposed of after use by Lessee, any sublessee or employees of
Lessee. Lessee shall, upon request, defend any actions based on, or arising out
of, any of the foregoing.

     (b) Lessee hereby represents, warrants and covenants that (i) on the Lease
Commencement Date for any unit of Equipment, such unit will qualify for all of
the items of deduction and credit specified in Section C of the applicable
Schedule (“Tax Benefits”) in the hands of Lessor, and (ii) at no time during the
term of this Agreement will Lessee take or omit to take, nor will it permit any
sublessee or assignee to take or omit to take, any action (whether or not such
act or omission is otherwise permitted by Lessor or by this Agreement), which
will result in the disqualification of any Equipment for, or recapture of, all
or any portion of such Tax Benefits.

     (c) If as a result of a breach of any representation, warranty or covenant
of the Lessee contained in this Agreement or any Schedule (i) tax counsel of
Lessor shall determine that Lessor is not entitled to claim on its Federal
income tax return all or any portion of the Tax Benefits with respect to any
Equipment, or (ii) any Tax Benefit claimed on the Federal income tax return of
Lessor is disallowed or adjusted by the Internal Revenue Service, or (iii) any
Tax Benefit is recalculated or recaptured (any determination, disallowance,
adjustment, recalculation or recapture being a “Loss”), then Lessee shall pay to
Lessor, as an indemnity and as additional rent, an amount that shall, in the
reasonable opinion of Lessor, cause Lessor’s after-tax economic yields and cash
flows to equal the Net Economic Return that would have been realized by Lessor
if such Loss had not occurred. Such amount shall be payable upon demand, unless
the amount exceeds $5,000 and then Lessee shall pay $5,000 a month with the
rental payments until paid in full, accompanied by a statement describing in
reasonable detail such Loss and the computation of such amount. The economic
yields and cash flows shall be computed on the same assumptions, including tax
rates as were used by Lessor in originally evaluating the transaction (“Net
Economic Return”). If an adjustment has been made under Section 3 then the
Effective Rate used in the next preceding adjustment shall be substituted.

     (d) All references to Lessor in this Section 14 include Lessor and the
consolidated taxpayer group of which Lessor is a member. All of Lessor’s rights,
privileges and indemnities contained in this Section 14 shall survive the
expiration or other termination of this Agreement. The rights, privileges and
indemnities contained herein are expressly made for the benefit of, and shall be
enforceable by Lessor, its successors and assigns.

15. DISCLAIMER: LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT WITHOUT
ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES. LESSOR DOES NOT MAKE, HAS
NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION,

 



--------------------------------------------------------------------------------



 



SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE. All such risks,
as between Lessor and Lessee, are to be borne by Lessee. Without limiting the
foregoing, Lessor shall have no responsibility or liability to Lessee or any
other person with respect to any of the following; (i) any liability, loss or
damage caused or alleged to be caused directly or indirectly by any Equipment,
any inadequacy thereof, any deficiency or defect (latent or otherwise) of the
Equipment, or any other circumstance in connection with the Equipment; (ii) the
use, operation or performance of any Equipment or any risks relating to it;
(iii) any interruption of service, loss of business or anticipated profits or
consequential damages; or (iv) the delivery, operation, servicing, maintenance,
repair, improvement or replacement of any Equipment. If, and so long as, no
default exists under this Agreement, Lessee shall be, and hereby is, authorized
during the term of this Agreement to assert and enforce whatever claims and
rights Lessor may have against any Supplier of the Equipment at Lessee’s sole
cost and expense, in the name of and for the account of Lessor and/or Lessee, as
their interests may appear.

16. REPRESENTATIONS AND WARRANTIES OF LESSEE: Lessee makes each of the following
representations and warranties to Lessor on the date hereof and on the date of
execution of each Schedule.

     (a) Lessee has adequate power and capacity to enter into, and perform
under, this Agreement and all related documents (together, the “Documents”).
Lessee is duly qualified to do business wherever necessary to carry on its
present business and operations, including the jurisdiction(s) where the
Equipment is or is to be located.

     (b) The Documents have been duly authorized, executed and delivered by
Lessee and constitute valid, legal and binding agreements, enforceable in
accordance with their terms, except to the extent that the enforcement of
remedies may be limited under applicable bankruptcy and insolvency laws.

     (c) No approval, consent or withholding of objections is required from any
governmental authority or entity with respect to the entry into or performance
by Lessee of the Documents except such as have already been obtained.

     (d) The entry into and performance by Lessee of the Documents will not:
(i) violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee’s organizational documents; or (ii) result in any breach of,
constitute a default under or result in the creation of any lien, charge,
security interest or other encumbrance upon any Equipment pursuant to any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument (other than this Agreement) to which Lessee is a party.

     (e) There are no suits or proceedings pending or threatened in court or
before any commission, board or other administrative agency against or affecting
Lessee, which if decided against Lessee will have a material adverse effect on
the ability of Lessee to fulfill its obligations under this Agreement.

     (f) The Equipment accepted under any Certificate of Acceptance is and will
remain tangible personal property.

     (g) Each financial statement delivered to Lessor has been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the date of the most recent financial statement, there has been no
material adverse change.

     (h) Lessee’s exact legal name is as set forth in the first sentence of this
Agreement and Lessee is and will be at all times validly existing and in good
standing under the laws of the State of its incorporation or organization
(specified in the first sentence of this Agreement).

     (i) The Equipment will at all times be used for commercial or business
purposes.

     (j) Lessee is and will remain in full compliance with all laws and
regulations applicable to it including, without limitation, (i) ensuring that no
person who owns a controlling interest in or otherwise controls Lessee is or
shall be (Y) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations.

17. EARLY TERMINATION:

     (a) On or after the First Termination Date (specified in the applicable
Schedule), Lessee may, so long as no default exists hereunder, terminate this
Agreement as to all (but not less than all) of the Equipment on such Schedule as
of a rent payment date (“Termination Date”). Lessee must give Lessor at least
ninety (90) days prior written notice of the termination.

     (b) Lessee may, and Lessor may, solicit cash bids for the Equipment on an
AS IS, WHERE IS BASIS without recourse to or warranty from Lessor, express or
implied (“AS IS BASIS”). Prior to the Termination Date, Lessee shall (i) certify
to Lessor any bids received by Lessee and (ii) pay to Lessor (A) the Termination
Value (calculated as of the rent due on the Termination Date) for the Equipment,
and (B) all rent and other sums due and unpaid as of the Termination Date.

     (c) If all amounts due hereunder have been paid on the Termination Date and
Lessee does not elect to purchase the equipment, Lessor shall (i) sell the
Equipment on an AS IS BASIS for cash to the highest bidder and (ii) refund the
proceeds of such sale (net of any related expenses) to Lessee up to the amount
of the Termination Value. If such sale is not consummated, no termination shall
occur and Lessor shall refund the Termination Value (less any expenses incurred
by Lessor) to Lessee.

 



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, Lessor may elect by written notice, at
any time prior to the Termination Date, not to sell the Equipment. In that
event, on the Termination Date Lessee shall (i) return the Equipment (in
accordance with Section 10) and (ii) pay to Lessor all amounts required under
Section 17(b) less the amount of the highest bid certified by Lessee to Lessor.

18. PURCHASE OPTION:

     (a) Lessee may at lease expiration purchase all (but not less than all) of
the Equipment in any Schedule on an AS IS BASIS for cash equal to its then Fair
Market Value (plus all applicable sales taxes). Lessee must notify Lessor of its
intent to purchase the Equipment in writing at least one hundred eighty
(180) days in advance. If Lessee is in default or if the Lease has already been
terminated Lessee may not purchase the Equipment.

     (b) “Fair Market Value” shall mean the price that a willing buyer (who is
neither a lessee in possession nor a used equipment dealer) would pay for the
Equipment in an arm’s-length transaction to a willing seller under no compulsion
to sell. In determining the Fair Market Value the Equipment shall be assumed to
be in the condition in which it is required to be maintained and returned under
this Agreement. If the Equipment is installed it shall be valued on an installed
basis. The costs of removal from current location shall not be a deduction from
the value of the Equipment. If Lessor and Lessee are unable to agree on the Fair
Market Value at least one hundred thirty-five (135) days before lease
expiration, Lessor shall appoint an independent appraiser (reasonably acceptable
to Lessee) to determine Fair Market Value. The independent appraiser’s
determination shall be final, binding and conclusive. Lessee shall bear all
costs associated with any such appraisal.

     (c) Lessee shall be deemed to have waived this option unless it provides
Lessor with written notice of its irrevocable election to exercise the same
within fifteen (15) days after written notice of Fair Market Value is provided
to Lessee.

19. MISCELLANEOUS:

     (a) LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

     (b) The Equipment shall remain Lessor’s property unless Lessee purchases
the Equipment from Lessor and until such time Lessee shall only have the right
to use the Equipment as a lessee. Any cancellation or termination by Lessor of
this Agreement, any Schedule, supplement or amendment hereto, or the lease of
any Equipment hereunder shall not release Lessee from any then outstanding
obligations to Lessor hereunder. All Equipment shall at all times remain
personal property of Lessor even though it may be attached to real property. The
Equipment shall not become part of any other property by reason of any
installation in, or attachment to, other real or personal property.

     (c) Time is of the essence of this Agreement. Lessor’s failure at any time
to require strict performance by Lessee of any of the provisions hereof shall
not waive or diminish Lessor’s right at any other time to demand strict
compliance with this Agreement. Lessee agrees, upon Lessor’s request, to
execute, or otherwise authenticate, any document, record or instrument necessary
or expedient for filing, recording or perfecting the interest of Lessor or to
carry out the intent of this Agreement. In addition, Lessee hereby authorizes
Lessor to file a financing statement and amendments thereto describing the
Equipment described in any and all Schedules now and hereafter executed pursuant
hereto and adding any other collateral described therein and containing any
other information required by the applicable Uniform Commercial Code. Lessee
irrevocably grants to Lessor the power to sign Lessee’s name and generally to
act on behalf of Lessee to execute and file financing statements and other
documents pertaining to any or all of the Equipment with copies of all documents
subsequent to filing provided to Lessee. Lessee hereby ratifies its prior
authorization for Lessor to file financing statements and amendments thereto
describing the Equipment and containing any other information required by any
applicable law (including without limitation the Uniform Commercial Code) if
filed prior to the date hereof. All notices required to be given hereunder shall
be deemed adequately given if sent by overnight deliver service registered or
certified mail to the addressee at its address stated herein, or at such other
place as such addressee may have specified in writing. This Agreement and any
Schedule and Annexes thereto constitute the entire agreement of the parties with
respect to the subject matter hereof. NO VARIATION OR MODIFICATION OF THIS
AGREEMENT OR ANY WAIVER OF ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID
UNLESS IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES
HERETO.

All notices to Lessee shall be sent to
Alexa Springs, Inc.
652 Southwestern Blvd
Coppell, Texas 75019
Attn: Marshall Sorokwasz
cc: Legal

     (d) If Lessee does not comply with any provision of this Agreement, Lessor
shall have the right, but shall not be obligated, to effect such compliance, in
whole or in part. All reasonable amounts spent and obligations incurred or
assumed by Lessor in effecting such compliance shall constitute additional rent
due to Lessor. Lessee shall pay the additional rent within five days after the
date Lessor sends written notice to Lessee requesting payment. Lessor’s
effecting such compliance shall not be a waiver of Lessee’s default.

 



--------------------------------------------------------------------------------



 



     (e) Any rent or other amount not paid to Lessor when due shall bear
interest, from the due date until paid, at the lesser of eighteen percent (18%)
per annum or the maximum rate allowed by law. Any provisions in this Agreement
and any Schedule that are in conflict with any statute, law or applicable rule
shall be deemed omitted, modified or altered to conform thereto. Notwithstanding
anything to the contrary contained in this Agreement or any Schedule, in no
event shall this Agreement or any Schedule require the payment or permit the
collection of amounts in excess of the maximum permitted by applicable law.

     (f) Lessee hereby irrevocably authorizes Lessor to adjust the Capitalized
Lessors Cost up or down by no more than ten percent (10%) within each Schedule
to account for equipment change orders, equipment returns, invoicing errors, and
similar matters. Lessee acknowledges and agrees that the rent shall be adjusted
as a result of the change in the Capitalized Lessors Cost. Lessor shall send
Lessee a written notice stating the final Capitalized Lessors Cost, if it has
changed.

     (g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

     (h) Any cancellation or termination by Lessor, pursuant to the provisions
of this Agreement, any Schedule, supplement or amendment hereto, of the lease of
any Equipment hereunder, shall not release Lessee from any then outstanding
obligations to Lessor hereunder.

     (i) To the extent that any Schedule would constitute chattel paper, as such
term is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest therein may be created through the transfer
or possession of this Agreement in and of itself without the transfer or
possession of the original of a Schedule executed pursuant to this Agreement and
incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked “Original” and all other counterparts shall be
marked “Duplicate”.

     (j) Each party hereto agrees to keep confidential, the terms and provisions
of the Documents and the transactions contemplated hereby and thereby
(collectively, the “Transactions”). Notwithstanding the foregoing, the
obligations of confidentiality contained herein, as they relate to the
Transactions, shall not apply to the federal tax structure or federal tax
treatment of the Transactions or other disclosures required by law, and each
party hereto (and any employee, representative, or agent of any party hereto)
may disclose to any and all persons, without limitation of any kind, the federal
tax structure and federal tax treatment of the Transactions. The preceding
sentence is intended to cause each Transaction to be treated as not having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the Internal Revenue Code of 1986, as amended,
and shall be construed in a manner consistent with such purpose. In addition,
each party hereto acknowledges that it has no proprietary or exclusive rights to
the federal tax structure of the Transactions or any federal tax matter or
federal tax idea related to the Transactions.

     IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

     
LESSOR:
  LESSEE:
General Electric Capital Corporation
  Alexa Springs, Inc.
 
   
By: /s/ W. Scott Cummins
  By: /s/ Marshall Sorokwasz

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   
Name: W. Scott Cummins
  Name: Marshall Sorokwasz
 
   
Title: Risk Analyst
  Title: President

 



--------------------------------------------------------------------------------



 



               SLB/CS(R062599) 4158756001 *LEAS8760*

EQUIPMENT SCHEDULE
SCHEDULE NO. 001
DATED THIS 10/26/04
TO MASTER LEASE AGREEMENT
DATED AS OF 10/26/04

     
Lessor & Mailing Address:
  Lessee & Mailing Address:

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
   
General Electric Capital Corporation
  Alexa Springs, Inc.
16479 Dallas Parkway #300
  652 Southwestern Blvd.
Addison, TX 75001-2512
  Coppell, TX 75019

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

A. Equipment: Subject to the terms and conditions of the Lease, Lessor agrees to
Lease to Lessee the Equipment described below (the “Equipment”).

                                  Number   Capitalized             of Units

--------------------------------------------------------------------------------

  Lessor’s Cost

--------------------------------------------------------------------------------

  Manufacturer

--------------------------------------------------------------------------------

  Serial Number

--------------------------------------------------------------------------------

  Model and Type of Equipment

--------------------------------------------------------------------------------

1
  $ 1,938,290.89                          



    Water bottling line including Priority One depalletizer, s/n 04-291, Sentry
bottle conveyor, s/n CP10682, Sentry conveyor control panel, s/n CP10682, Sentry
rinser, s/n CP10682, Fogg filler/capper, s/n 763-10-3-04LH, Fogg cap sorter/bulk
hopper, s/n 755-21-3-04RH, Industrial Dynamics bottle inspector, s/n 116958,
Langguth labeler, s/n 2004-913, Markem SmartLase 110 laser coder, s/n 131659,
Kisters Kayat tray packer, s/n 275-04, Kisters Kayat tray wrapper, s/n 122-04,
Sentry case conveyor, s/n CP10682, Diagraph case coder, s/n IJ42801509, Columbia
case palletizer, s/n 0406-6328-2372, Wulftec pallet wrapper, s/n 14614-1-0604,
Santa Rosa 30,000 gallon-storage tank, s/n M043774, UV Systems storage tank
positive air filter, s/n 04-07-1186-01, Pacific Ozone ozone generator, s/n
8/4/3873, Pacific Ozone ozone destruct, s/n 798-6-4, Aquafine UV disinfectant
filter, s/n LS04029-E-DSE, Ingersoll Rand air compressor (60 HP), s/n
CA2740U04125, Ingersoll Rand air dryer, s/n DB00000322-070904     Equipment
immediately listed above is located at: 1055 Owley Rd., Mount Ida, Montgomery
County, AR 71957



B.   Financial Terms

                 
1.
  Advance Rent (if any): $ 26,125.00     5.     Basic Term Commencement Date:
November 10, 2004
 
               
2.
  Capitalized Lessor’s Cost: $ 1,938,290.89     6.     Lessee Federal Tax ID
No.: 861110268
 
               
3.
  Basic Term (No. of Months): 84 Months.     7.     Last Delivery Date:
November 10, 2004
 
               
4.
  Basic Term Lease Rate Factor: 0.01347837     8.     Daily Lease Rate Factor:
0.00044928



9.   First Termination Date: Twelve (12) months after the Basic Term
Commencement Date.   10.   Interim Rent: For the period from and including the
Lease Commencement Date to but not including the Basic Term Commencement Date
(“Interim Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period.
Interim Rent shall be due on November 9, 2004.   11.   Basic Term Rent.
Commencing on November 10, 2004 and on the same day of each month thereafter
(each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay as rent
(“Basic Term Rent”) the product of the Basic Term Lease Rate Factor times the
Capitalized Lessor’s Cost of all Equipment on this Schedule.

 



--------------------------------------------------------------------------------



 



C.   Tax Benefits Depreciation Deductions:

          1. Depreciation method is the 200 % declining balance method,
switching to straight line method for the 1st taxable year for which using the
straight line method with respect to the adjusted basis as of the beginning of
such year will yield a larger allowance, taking into account the 30% or 50%
special depreciation allowance and basis adjustment under Section 168(k)(1) of
the Code, whichever is applicable.

          2. Recovery Period: 7 years.

          3. Basis: 100 % of the Capitalized Lessor’s Cost.



D.   Property Tax

APPLICABLE TO EQUIPMENT LOCATED IN AR: Lessee agrees that it will not list any
of such Equipment for property tax purposes or report any property tax assessed
against such Equipment until otherwise directed in writing by Lessor. Upon
receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.



    Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.



E.   Article 2A Notice       IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A
OF THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY
MAKES THE FOLLOWING DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE,
(A) THE PERSON(S) SUPPLYING THE EQUIPMENT IS Various — listed in the collateral
description (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES AND
WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY
SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF
THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH
EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND
COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS
AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A
LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE
DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.



F.   Stipulated Loss and Termination Value Table*

                                              Termination   Stipulated          
Termination   Stipulated Rental   Value   Loss Value           Value   Loss
Value Basic

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Rental

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

1
    0.00       107.850       43       66.058       69.637  
2
    0.00       107.081       44       64.965       68.627  
3
    0.00       106.260       45       63.867       67.614  
4
    0.00       105.434       46       62.763       66.594  
5
    0.00       104.604       47       61.656       65.570  
6
    0.00       103.769       48       60.544       64.543  
7
    0.00       102.929       49       59.426       63.508  
8
    0.00       102.086       50       58.304       62.470  
9
    0.00       101.238       51       57.178       61.429  
 10
    0.00       100.385       52       56.046       60.380  
 11
    0.00       99.528       53       54.906       59.324  

 



--------------------------------------------------------------------------------



 



                                              Termination   Stipulated          
Termination   Stipulated Rental   Value   Loss Value           Value   Loss
Value Basic

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Rental

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

12
    0.00       98.666       54       53.762       58.264  
13
    96.736       97.799       55       52.615       57.201  
14
    95.781       96.927       56       51.464       56.133  
15
    94.821       96.051       57       50.308       55.062  
16
    93.855       95.169       58       49.146       53.983  
17
    92.884       94.282       59       47.979       52.900  
18
    91.909       93.391       60       46.808       51.813  
19
    90.930       92.496       61       45.630       50.719  
20
    89.948       91.597       62       44.448       49.621  
21
    88.961       90.694       63       43.262       48.519  
22
    87.968       89.786       64       42.069       47.409  
23
    86.972       88.873       65       40.868       46.292  
24
    85.971       87.957       66       39.662       45.171  
25
    84.965       87.034       67       38.453       44.045  
26
    83.954       86.107       68       37.244       42.920  
27
    82.939       85.176       69       36.033       41.793  
28
    81.918       84.239       70       34.816       40.660  
29
    80.892       83.296       71       33.595       39.522  
30
    79.861       82.350       72       32.368       38.379  
31
    78.827       81.399       73       31.136       37.231  
32
    77.789       80.445       74       29.898       36.078  
33
    76.747       79.487       75       28.655       34.919  
34
    75.699       78.523       76       27.407       33.755  
35
    74.647       77.555       77       26.154       32.585  
36
    73.592       76.584       78       24.895       31.410  
37
    72.530       75.605       79       23.631       30.230  
38
    71.464       74.623       80       22.362       29.044  
39
    70.394       73.637       81       21.087       27.853  
40
    69.318       72.645       82       19.806       26.657  
41
    68.235       71.646       83       18.521       25.455  
42
    67.148       70.643       84       17.229       24.247  



    * The Stipulated Loss Value or Termination Value for any unit of Equipment
shall be the Capitalized Lessor’s Cost of such unit multiplied by the
appropriate percentage derived from the above table. In the event that the Lease
is for any reason extended, then the last percentage figure shown above shall
control throughout any such extended term.   G.   Modifications and Additions
for This Schedule Only       For purposes of this Schedule only, the Agreement
is amended as follows:

1. The INDEMNIFICATION Section subsection (b) of the Lease is hereby amended by
deleting the word “and” immediately preceding “(ii)” on the second line thereof
and inserting the following at the end thereof:

; (iii) each item of Equipment constitutes “qualified property” pursuant to
Section 168(k) of the Internal Revenue Code of 1986, as now and hereafter
amended (the “Code”), and is eligible for the additional first-year depreciation
deduction equal to (A) thirty percent (30%) or (B) fifty percent (50%) of 100%
of the Capitalized Lessor’s Cost of the Equipment contemplated by the Code,
whichever is applicable; (iv) the Equipment shall be treated as originally
placed in service not earlier than the date of the execution and delivery of
this Schedule, or in the event the transaction is a sale-leaseback transaction,
Lessee shall not have placed in service the Equipment subject to this Lease at
any time prior to three months before the execution and delivery of this
Schedule; (v) Lessee has not arranged to purchase, and Lessor is not purchasing
the Equipment pursuant to a binding written contract entered into before
September 11, 2001, if clause (iii) (A) above applies, or not before May 06,
2003, if clause (iii) (B) above applies, and (vi) each item of Equipment shall
be placed in service before January 1, 2005.

 



--------------------------------------------------------------------------------



 



2. The LEASING Section subsection (b) of the Lease is hereby deleted in its
entirety and the following substituted in its stead:

b) The obligation of Lessor to purchase the Equipment from Lessee and to lease
the same to Lessee shall be subject to receipt by Lessor, on or prior to the
earlier of the Lease Commencement Date or Last Delivery Date therefor, of each
of the following documents in form and substance satisfactory to Lessor: (i) a
Schedule for the Equipment (ii) evidence of insurance which complies with the
requirements of the INSURANCE Section of the Lease, and (iii) such other
documents as Lessor may reasonably request. Once the Schedule is signed, the
Lessee may not cancel the Lease.

3. The DELIVERY, USE AND OPERATION Section subsection (a) of the Lease shall be
deleted and the following substituted in its stead:

The parties acknowledge that this is a sale/leaseback transaction and the
Equipment is in Lessee’s possession as of the Lease Commencement Date.

4. BILL OF SALE

          Lessee, in consideration of the Lessor’s payment of the amount set
forth in B 2. above, which includes any applicable sales taxes (which payment
Lessee acknowledges), hereby grants, sells, assigns, transfers and delivers to
Lessor the Equipment along with whatever claims and rights Seller may have
against the manufacturer and/or Supplier of the Equipment, including but not
limited to all warranties and representations. At Lessors request Lessee will
cause Supplier to deliver to Lessor a written statement wherein the Supplier
(i) consents to the assignment to Lessor of whatever claims and rights Lessee
may have against the Supplier, (ii) agrees not to retain any security interest,
lien or other encumbrance in or upon the Equipment at any time, and to execute
such documents as Lessor may request to evidence the release of any such
encumbrance, and (iii) represents and warrants to Lessor (x) that Supplier has
previously conveyed full title to the Equipment to Lessee, (y) that the
Equipment was delivered to Lessee and installation completed, and (z) that the
final purchase price of the Equipment (or a specified portion of such purchase
price) has been paid by Lessee.

          Lessor is purchasing the Equipment for leasing back to Lessee pursuant
to the Lease. Lessee represents and warrants to Lessor that (i) Lessor will
acquire by the terms of this Bill of Sale good title to the Equipment free from
all liens and encumbrances whatsoever; (ii) Lessee has the right to sell the
Equipment; and (iii) the Equipment has been delivered to Lessee in good order
and condition, and conforms to the specifications, requirements and standards
applicable thereto; and (iv) the equipment has been accurately labeled,
consistent with the requirements of 40 CFR part 82 Subpart E, with respect to
products manufactured with a controlled (ozone-depleting) substance.

          Lessee agrees to save and hold harmless Lessor from and against any
and all federal, state, municipal and local license fees and taxes of any kind
or nature, including, without limiting the generality of the foregoing, any and
all excise, personal property, use and sales taxes, and from and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions and
suits resulting therefrom and imposed upon, incurred by or asserted against
Lessor as a consequence of the sale of the Equipment to Lessor.

5. ACCEPTANCE

          Pursuant to the provisions of the Lease, as it relates to this
Schedule, Lessee hereby certifies and warrants that (i) all Equipment listed
above has been delivered and installed (if applicable); (ii) Lessee has
inspected the Equipment, and all such testing as it deems necessary has been
performed by Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the
Equipment for all purposes of the Lease, the purchase documents and all
attendant documents.

          Lessee does further certify that as of the date hereof (i) Lessee is
not in default under the Lease; (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof
and (iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

6. EQUIPMENT SPECIFIC PROVISIONS

See Exhibit I titled Food Processing Return Provisions

7. LEASE TERM OPTIONS

 



--------------------------------------------------------------------------------



 



          Early Lease Term Options

               The Lease is hereby amended by adding the following to the end
thereof:

               CANCELLATION OPTION:

               (a) So long as no default exists hereunder and expressly provided
that all of the terms and conditions of this Provision are fulfilled, Lessee may
cancel the Agreement as to all (but not less than all) of the Equipment on this
Schedule as of any one of the Cancellation Dates set forth below (each, a
“Cancellation Date”) upon at least 90 days prior written notice (the “Notice
Date”) to Lessor (which notice shall be irrevocable and shall be sent to the
attention of Lessor’s Asset Management Organization, 44 Old Ridgebury Road,
Danbury, CT 06810-5105). Such notice shall state the Cancellation Date which
shall apply. If all of the terms and conditions of this Provision are not
fulfilled, this Lease shall continue in full force and effect and Lessee shall
continue to be liable for all obligations thereunder, including, without
limitation, the obligation to continue paying rent.

               (b) Prior to the Cancellation Date, Lessee shall

                    (i) pay to Lessor, as additional rent, (A) the Cancellation
Value (set forth below for the applicable Cancellation Date) for the Equipment,
plus (B) all rent and all other sums due and unpaid as of the Cancellation Date
(including, but not limited to, any Rent payment due and payable on the
Cancellation Date and any sales taxes and property taxes); and

                    (ii) return the Equipment in full compliance with the RETURN
OF EQUIPMENT Section of the Lease, such compliance being independently verified
by an independent appraiser selected by Lessor (reasonably acceptable to Lessee)
to determine that the Equipment is in such compliance, which determination shall
be final, binding and conclusive. Lessee shall bear all costs associated with
such appraiser’s determination and such costs, if any, to cause the Equipment to
be in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or
prior to such Cancellation Date.

               (c) The Cancellation Dates and the applicable Cancellation Values
are as set forth below:

         
November 10, 2009
  $ 533,030.00  

               (d) Lessee shall, from the applicable Notice Date through the
Cancellation Date,

                    (i) continue to comply with all of the terms and conditions
of the Lease, including, but not limited to, Lessee’s obligation to pay rent,
and

                    (ii) make the Equipment available to Lessor in such a manner
as to allow Lessor to market and demonstrate the Equipment to potential
purchasers or lessees from such premises at no cost to Lessor; provided,
however, that, subject to Lessor’s right to market and demonstrate the Equipment
to potential purchasers or lessees from time to time, Lessee may still use the
Equipment until the Cancellation Date.

               (e) Lessee shall, from the applicable Cancellation Date through
the earlier of the date the Equipment is sold by Lessor to a third party or 30
days following the Cancellation Date, comply with the following terms and
conditions:

                    (i) Continue to provide insurance for the Equipment, at
Lessee’s own expense, in compliance with the terms found in the INSURANCE
Section of the Lease, and

                    (ii) Make the Equipment available to Lessor and/or allow
Lessor to store the Equipment at Lessee’s premises, in such a manner as to allow
Lessor to market and demonstrate the Equipment to potential purchasers or
lessees from such premises at no cost to Lessor.

               (f) The proceeds of any sale or re-lease of the Equipment after
Lessee has exercised its Cancellation Option shall be for the sole benefit of
Lessor and Lessee shall have no interest in or any claim upon any of such
proceeds.

               The Lease is amended by adding the following thereto:

 



--------------------------------------------------------------------------------



 



               EARLY PURCHASE OPTION:

               (a) Provided that the Lease has not been earlier terminated and
provided further that Lessee is not in default under the Lease or any other
agreement between Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO
MORE THAN 270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE
ELECTION TO EXERCISE SUCH OPTION, purchase on an AS IS BASIS all (but not less
than all) of the Equipment listed and described in this Schedule on any of the
rent payment dates (each an “Early Purchase Date”) which is listed below at the
price equal to the percent of the Capitalized Lessor’s Cost listed below (each a
“FMV Early Option Price”), plus all applicable sales taxes:

# of Months from the Basic     Percent of the

Term Commencement Date         Capitalized Lessor’s Cost

     
48
  fifty six and 50/100 percent (56.50%)
 
   
72
  twenty eight and 50/100 percent (28.50%)

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable. Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (Each purchase option granted by this subsection shall be referred
to herein as an “Early Purchase Option”.)

               (b) If Lessee exercises its Early Purchase Option with respect to
the Equipment leased hereunder, then on the Early Purchase Option Date, Lessee
shall pay to Lessor any Rent and other sums due and unpaid on the Early Purchase
Option Date and Lessee shall pay the FMV Early Option Price, plus all applicable
sales taxes, to Lessor in cash.



H.   Payment Authorization       You are hereby irrevocably authorized and
directed to deliver and apply the proceeds due under this Schedule as follows:

                  Company Name

--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

Alexa Springs, Inc.
          $ 1,938,290.89  
Alexa Springs, Inc. — Fee Payable
          $ 85,000.00  
 
           

--------------------------------------------------------------------------------

   
Total
          $ 2,023,290.89  

     This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

     Except as expressly modified hereby, all terms and provisions of the
Agreement shall remain in full force and effect. This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be
executed by their duly authorized representatives as of the date first above
written.

     
LESSOR:
  LESSEE:
 
   
General Electric Capital Corporation
  Alexa Springs, Inc.
 
   
By: /s/ W. Scott Cummins
  By: /s/ Marshall Sorokwasz

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   
Name: W. Scott Cummins
  Name: Marshall Sorokwasz
 
   
Title: Risk Analyst
  Title: President

 